DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the magnetic coupling" in last line.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 11-14, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 20130190973 A1) in view of Schmitz et al. “Schmitz” (US Patent 5,713,541 A) and Castella (US Patent 6,061,554 A).  
Meng discloses (Abstract) a controller device for a motor vehicle, comprising: 
a controller configured to operate the motor vehicle ([0015], [0018], [0045]); and 
a protective device configured to protect electronic switching elements from electromagnetic interference (EMI) fields or interfering signals ([0029], [0036], [0045], [0049], [0050], diagnosing and isolating semiconductor switching device malfunctions caused by EMI, so to improve design and easier maintenance), wherein the protective device includes a receiver device (figure 5, EMI sensor 118) configured to acquire an electromagnetic interference field and/or interfering signal, and 
a control unit configured to display and store data in response to the received electromagnetic interference field ([0015], [0021], [0040], [0050]). 
Meng does not particularly mention a processing device configured to provide information about the electromagnetic interference field and/or interfering signal acquired by the receiver device, and a control unit configured to evaluate the acquired field and/or interference signal as a function of the provided information.  
In the same field of endeavor, Schmitz discloses (Abstract, figure 3, column 4 lines 32-58, column 5 line 43-column 6 line 10) in a motor vehicle protecting desired control signals from EMI, a receiver (transducer 26) for receiving EMI signals, a processing device configured to provide information about the electromagnetic interference (EMI) field and/or interfering signal acquired by the receiver device (column 8 lines 17-35, interface 38 converts analog data from the current transducer 26 to a digital equivalent), and a control unit (DSP 36) configured to evaluate the acquired field and/or interference signal as a function of the provided information (column 5 line 43-
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schmitz into the art of Meng as to determine more information about the EMI, and providing better control and avoidance of the EMI.  
Meng and Schmitz do not particularly mention the protective device configured to protect a controller. 
In the same field of endeavor, Castella discloses a controller (electronic computer) for a motor vehicle, wherein the controller is subject to EMI that may affect the results generated by the controller (column 1 lines 5-48, column 2 lines 11-29), and a protective device configured to protect the controller (column 2 lines 35-59).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Castella into the art of Meng as modified by Schmitz as to consider the controller as a victim of EMI, and providing protection to the controller by identifying, controlling/suppressing and/or avoidance of the EMI.   
For claim 12, Meng in combination with Schmitz and Castella substantially teaches the limitation in claim 11, Schmitz discloses wherein the motor vehicle is an autonomously operable motor vehicle (column 6 lines 7-10, automated vehicle, by an intelligent vehicle controller). 

For claim 13, Meng in combination with Schmitz and Castella substantially teaches the limitation in claim 11, Schmitz discloses wherein the control unit is configured to introduce at least one safety measure when the acquired interference field and/or interfering signal is evaluated as critical (column 6 lines 11-30, when the detected EMI excessing a threshold). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schmitz into the art of Meng as modified by Schmitz and Castella as to improve operation safety when the detected EMI excessing a safety limit.   
For claim 14, Meng in combination with Schmitz and Castella substantially teaches the limitation in claim 11, Schmitz discloses (column 5 line 43-column 6 line 10) wherein the receiver device has at least one electrical conductor that extends at least in segments along a cable harness (figures 2 and 3, transducer 26 along power supply line) of the motor vehicle as a receive antenna (the current transducer 26, such as, without limitation, a transformer as a receive antenna for EMI) for the electromagnetic field and/or interfering signal. 

For claim 17, Meng in combination with Schmitz and Castella substantially teaches the limitation in claim 11, Schmitz discloses wherein the processing device includes at least one analog-digital converter (column 8 lines 17-35, interface 38 converts analog data from the current transducer 26 to a digital equivalent). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schmitz into the art of Meng as modified by Schmitz and Castella as to utilize digital processing for better precision.  
For claim 18, Meng in combination with Schmitz and Castella substantially teaches the limitation in claim 17, Schmitz discloses wherein the analog-digital converter has a frequency-selective sensitivity (column 8 lines 17-35, column 8 line 59-column 9 line 12, interface 38 outputs a digital frequency-specific signal that is responsive to an analog input frequency-specific signal). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schmitz into the art of Meng as modified by Schmitz and Castella as to utilize digital processing for better precision.  

For claim 21, Meng discloses (Abstract) a motor vehicle, comprising: 
a controller device including: a controller configured to operate the motor vehicle ([0015], [0018], [0045]); and 
a protective device configured to protect electronic switching elements from electromagnetic interference (EMI) fields or interfering signals ([0029], [0036], [0045], [0049], [0050], diagnosing and isolating semiconductor switching device malfunctions caused by EMI, so to improve design and easier maintenance), wherein the protective device includes a receiver device (figure 5, EMI sensor 118) configured to acquire an electromagnetic interference field and/or interfering signal, and
a control unit configured to display and store data in response to the received electromagnetic interference field ([0015], [0021], [0040], [0050]). 
Meng does not particularly mention a processing device configured to provide information about the electromagnetic interference field and/or interfering signal acquired by the receiver device, and a control unit configured to evaluate the acquired field and/or interference signal as a function of the provided information.  
In the same field of endeavor, Schmitz discloses (Abstract, figure 3, column 4 lines 32-58, column 5 line 43-column 6 line 10) in a motor vehicle protecting desired control signals from EMI, a receiver (transducer 26) for receiving EMI signals, a processing device configured to provide information about the electromagnetic interference (EMI) field and/or interfering signal acquired by the receiver device (column 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schmitz into the art of Meng as to determine more information about the EMI, and providing better control and avoidance of the EMI.  
Meng and Schmitz do not particularly mention the protective device configured to protect a controller. 
In the same field of endeavor, Castella discloses a controller (electronic computer) for a motor vehicle, wherein the controller is subject to EMI that may affect the results generated by the controller (column 1 lines 5-48, column 2 lines 11-29), and a protective device configured to protect the controller (column 2 lines 35-59).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Castella into the art of Meng as modified by Schmitz as to consider the controller as a victim of EMI, and providing protection to the controller by identifying, controlling/suppressing and/or avoidance of the EMI.   
For claim 22, Meng in combination with Schmitz and Castella substantially teaches the limitation in claim 21, Schmitz discloses wherein the motor vehicle is an 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Schmitz into the art of Meng as modified by Schmitz and Castella as to consider the intelligent vehicle controller as a victim of EMI, and providing protection to the controller by identifying, controlling/suppressing and/or avoidance of the EMI.   

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 20130190973 A1) as modified by Schmitz et al. “Schmitz” (US Patent 5,713,541 A) and Castella (US Patent 6,061,554 A), further in view of Mukhopadhyay et al. “Mukhopadhyay” (US 20180269869 A1).  
For claim 16, Meng in combination with Schmitz and Castella substantially teaches the limitation in claim 11, Meng discloses wherein the receiver device has at least one conductor structure acting as a receive antenna (figure 5, EMI sensor 118 as an antenna for receiving wireless EMI).  
But fails to disclose wherein the receiver device is on a circuit board of the controller.  
Mukhopadhyay discloses a motor vehicle ([0002]) comprising a control system circuit including a receiver device (figure 5, EMI detector 516), wherein the receiver device is on a circuit board of a controller and has at least one conductor structure 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Mukhopadhyay into the art of Meng as modified by Schmitz and Castella as to include the EMI detector on the circuit board as a further embodiment for improving EMI detection at various locations.  

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meng (US 20130190973 A1) as modified by Schmitz et al. “Schmitz” (US Patent 5,713,541 A) and Castella (US Patent 6,061,554 A), further in view of Takahashi (US 20140062502 A1).  
For claim 19, Meng in combination with Schmitz and Castella substantially teaches the limitation in claim 11, but fails to disclose wherein the processing device has a radio-frequency circuit. 
However this teaching is disclosed by Takahashi (Abstract, figures 1-4, [0023]-[0029], processing and identifying radio EMI). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takahashi into the art of Meng as modified by Schmitz and Castella as to include radio EMI detector and processor for extended EMI detection and improving operation in considering this EMI as a potential safety hazard. 

Allowable Subject Matter
11.	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Consider claim 15, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the limitation of claim 15.

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
January 27, 2022
/RUI M HU/Examiner, Art Unit 2643